DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Kirk Wong on 9/3/2021.
IN THE CLAIMS
1.	(Currently Amended) A serverless function execution system, comprising:
a function computation system, implemented at least partially in hardware, configured to receive user commands via an external messaging system;
an application router, implemented at least partially in hardware, configured to route user commands received from the external messaging system to associated serverless functions;
a set of isolation containers in the function computation system where serverless functions are executed; and
in response to a user command received from the external messaging system:
the application router determines a set of serverless functions associated with the user command, wherein the set of serverless functions are , wherein serverless functions are created and managed using textual messaging commands via the external messaging system;
the application router determines a specific serverless function in the set of serverless functions associated with the user command;
the application router routes the specific serverless function to the function computation system;
the function computation system executes the specific serverless function in an isolation container and returns a response to the application router; and
the application router sends the response to the external messaging system.
2.	(Original) The serverless function execution system as recited in Claim 1, wherein a textual command prefix is used to identify the set of serverless functions associated with the user command.
3.	(Original) The serverless function execution system as recited in Claim 1, wherein the response sent to the external messaging system is sent asynchronously by the application router.
4.	(Original) The serverless function execution system as recited in Claim 1, wherein code for the serverless functions are stored in a function storage system connected to the function computation system.

6.	(Original) The serverless function execution system as recited in Claim 1, wherein a user command is executed to create one or more additional commands.
7.	(Original) The serverless function execution system as recited in Claim 1, wherein serverless execution namespaces are used to separate sets of serverless functions in the function computation system.
8.	(Canceled) 
9.	(Currently Amended) A method, comprising:
receiving user commands via an external messaging system; and
in response to a user command received from the external messaging system:
determining a set of serverless functions associated with the user command;
determining a specific serverless function in the set of serverless functions associated with the user command, wherein the set of serverless functions are associated with user access rights that limit executing serverless functions in the set of serverless functions based on a messaging system identity of a user that entered the received user command, wherein serverless functions are created and managed using textual messaging commands via the external messaging system;
routing the specific serverless function to a function computation server;
executing the specific serverless function in an isolation container at the function computation server; and
sending a response from the execution of the specific serverless function to the external messaging system.
10.	(Original) The method as recited in Claim 9, wherein a textual command prefix is used to identify the set of serverless functions associated with the user command.
11.	(Original) The method as recited in Claim 9, wherein the response sent to the external messaging system is sent asynchronously.
12.	(Original) The method as recited in Claim 9, wherein code for the serverless functions are stored in a function storage system.
13.	(Original) The method as recited in Claim 9, wherein the execution of the specific serverless function includes decrypting secret values and passing the decrypted secret values as parameters to the specific serverless function.
14.	(Original) The method as recited in Claim 9, wherein a user command is executed to create one or more additional commands.
15.	(Original) The method as recited in Claim 9, wherein serverless execution namespaces are used to separate sets of serverless functions.
16.	(Canceled)
17.	(Currently Amended) One or more non-transitory computer-readable storage media, storing one or more sequences of instructions, which when executed by 
receiving user commands via an external messaging system; and
in response to a user command received from the external messaging system:
determining a set of serverless functions associated with the user command;
determining a specific serverless function in the set of serverless functions associated with the user command, wherein the set of serverless functions are associated with user access rights that limit executing serverless functions in the set of serverless functions based on a messaging system identity of a user that entered the received user command, wherein serverless functions are created and managed using textual messaging commands via the external messaging system;
routing the specific serverless function to a function computation server;
executing the specific serverless function in an isolation container at the function computation server; and
sending a response from the execution of the specific serverless function to the external messaging system.
18.	(Original) The one or more non-transitory computer-readable storage media as recited in Claim 17, wherein a textual command prefix is used to identify the set of serverless functions associated with the user command.
19.	(Original) The one or more non-transitory computer-readable storage media as recited in Claim 17, wherein the response sent to the external messaging system 
20.	(Original) The one or more non-transitory computer-readable storage media as recited in Claim 17, wherein code for the serverless functions are stored in a function storage system.
Allowable Subject Matter
3.	Claims 1 – 7, 9 – 15 and 17 - 20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 1, the closest prior art is Haghighat et al. (Foreign Reference WO 2020/096639 A1) (Haghighat hereinafter), Mestery et al. (U.S. Publication 2021/0026692) (Mestery hereinafter) and Peterson et al. (U.S. Publication 2017/0357442).  Haghighat teaches a serverless function execution system, comprising: an application router, implemented at least partially in hardware, configured to route user commands received from the external messaging system to associated serverless functions; a set of isolation containers in the function computation system where serverless functions are executed; and the application router routes the specific serverless function to the function computation system; the function computation system executes the specific serverless function in an isolation container and returns a response to the application router.  Mestery discloses in response to a user command received from the external messaging system: the application router determines a set of serverless functions associated with the user command; the application router determines a specific serverless function in the set of serverless functions associated with the user command.  Peterson discloses a function computation system, implemented at least partially in hardware, configured to receive user commands via an 
	However, the art of record does not teach, nor render obvious a serverless function execution system, comprising:
a function computation system, implemented at least partially in hardware, configured to receive user commands via an external messaging system;
an application router, implemented at least partially in hardware, configured to route user commands received from the external messaging system to associated serverless functions;
a set of isolation containers in the function computation system where serverless functions are executed; and
in response to a user command received from the external messaging system:
the application router determines a set of serverless functions associated with the user command, wherein the set of serverless functions are associated with user access rights that limit executing serverless functions in the set of serverless functions based on a messaging system identity of a user that entered the received user command, wherein serverless functions are created and managed using textual messaging commands via the external messaging system;
the application router determines a specific serverless function in the set of serverless functions associated with the user command;
the application router routes the specific serverless function to the function computation system;

the application router sends the response to the external messaging system.
Claims 2 – 7 are allowed for at least the reasons of claim 1.  Claims 9 and 17 are variants of claim 1 and are allowed for the same reasons, as are claims 10 - 15, which depend from claim 9 and claims 18 – 20, which depend from claim 17.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C WOOD/
Examiner, Art Unit 2193               

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193